UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4020



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES HOWARD HARRIS,

                                              Defendant - Appellant.



         On Remand from the United States Supreme Court.
                       (S. Ct. No. 04-8173)


Submitted:   February 15, 2006            Decided:   March 21, 2006


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter L. Jones, CLIFFORD, CLENDENIN, O’HALE & JONES, LLP,
Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Angela H. Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           This case is before the court on remand from the United

States Supreme Court.      We previously affirmed James Howard Harris’

sentence imposed upon his convictions for distribution of an

unspecified quantity of cocaine base, in violation of 21 U.S.C.

§ 841 (2000), and possession of a firearm as a convicted felon, in

violation of 18 U.S.C. §§ 922(g), 924 (2000).              United States v.

Harris, No. 04-4020 (4th Cir. Oct. 13, 2004) (unpublished).                  The

Supreme Court vacated our decision and remanded Harris’ case for

further consideration in light of United States v. Booker, 125 S.

Ct. 738 (2005).

           A district court violates the Sixth Amendment when,

acting pursuant to a mandatory application of the Sentencing

Guidelines,     it   imposes    a   sentence   greater   than    the   maximum

authorized by the facts found by the jury or admitted by the

defendant.      Booker, 125 S. Ct. at 746, 750; United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005) (applying Booker on plain

error review).       The fact of a prior conviction, however, is an

exception to this general rule and need not be proven to a jury

beyond a reasonable doubt. Almendarez-Torres v. United States, 523

U.S. 224, 233-36 (1998).        This exception was reaffirmed in Booker.

Booker,   125   S.   Ct.   at   756   (“Any    fact   (other    than   a   prior

conviction) which is necessary to support a sentence . . . must be




                                      - 2 -
proved to a jury.”); see also United States v. Cheek, 415 F.3d 349,

351-54 (4th Cir.), cert. denied, 126 S. Ct. 640 (2005).

               The sentence imposed by the district court does not

violate Harris’ Sixth Amendment rights.           First, the indictment to

which Harris pled guilty supports a base offense level of fourteen,

which    was    increased   to   twenty-four    due    to    his   prior   felony

convictions.      See U.S. Sentencing Guidelines Manual § 2K2.1(a)(2),

(6) (2002).      However, because of Harris’ two prior convictions for

narcotics      distribution,     he   was   properly   considered     a    career

offender with an offense level of thirty-two.               USSG § 4B1.1.    This

offense level combines with Harris’ criminal history category of VI

to yield a recommended sentencing range of 210 to 262 months’

imprisonment.*      See USSG Ch. 5, Pt. A, table.           The sentence of 151

months’ imprisonment imposed by the district court does not exceed

the sentence authorized by the jury’s verdict. Accordingly, Harris

has demonstrated no Sixth Amendment violation.               Moreover, nothing

in the sentencing transcript suggests that the court would have

imposed a different sentence under a non-mandatory application of

the guidelines.       See generally United States v. White, 405 F.3d

208, 233 (4th Cir.), cert. denied, 126 S. Ct. 668 (2005).




     *
      For purposes of the Booker Sixth Amendment analysis, we do
not factor in the acceptance of responsibility adjustment awarded
by the district court. See United States v. Evans, 416 F.3d 298,
300 n.4 (4th Cir. 2005).

                                      - 3 -
          We affirm Harris’ convictions and sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -